DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (cited in IDS filed 10/16/2020 as NPL Cite No. 10)(“SuRF: Practical Range Query Filtering with Fast Succinct Tries”), hereinafter Zhang, in view of Lu et al. (US 2010/0034202 A1), hereinafter Lu.

As to claim 1, Zhang discloses a method comprising:
 a trie in a database (§6, ¶4, implementation in RockDB), wherein the trie comprises a first sequence of values comprising information that indicates labels of keys in the trie (Fig. 2; §2.3, ¶1-2; §2.4, ¶1; At least the lower nodes of the tree are encoded with LOUDS-Sparse to include a first byte-sequence of Labels), a second sequence of values comprising information that indicates whether the labels in the first sequence have one or more child nodes (Fig. 2; §2.3, ¶2, The second bit-sequence indicates whether there are children or the node terminates and points to a value.), a third sequence of values comprising information that indicates whether the labels in the first sequence are first child nodes under a parent node (Fig. 2; §2.3, ¶3, The third bit-sequence sets a bit to 1 if the node represented by the corresponding label in the first bit sequence is the first child, and 0 if not.), and a fourth sequence of values comprising information that indicates values that corresponds to the labels in the first sequence (Fig. 2; §2.2, ¶5, §2.3, ¶4, The final byte-sequence stores values corresponding to the labels in the first sequence.).
Zhang does not disclose receiving an instruction to partition the trie in the database;
separating a sub-trie from the trie by removing entries corresponding to the sub-trie from the first, the second, the third, and the fourth sequences; and

However, Lu discloses receiving an instruction to partition the trie in the database ([0020]; [0089]; A 2-dimensional binary trie (2DBT) comprising a top level and one or more lower levels, similar to the trie of Zhang trie, is partitioned into a 2DHSST by partitioning the top-level and each lover level binary trie into supernodes, i.e. partitions.);
separating a sub-trie from the trie by removing entries corresponding to the sub-trie from the trie (Figs. 1-3, 6, 8; [0009]; [0010], lines 5-15; [0017]; [0089]; [0090], The sub-tries are separated from the trie by removing root nodes from the sub-tries and placing them and corresponding sub-tries in supernodes, i.e. partitions. Entries, such as a pointer from a parent node that pointed to a sub-trie root node is removed and updated with a pointer to the corresponding supernode/partition.) ; and
updating an entry corresponding to a parent node of the sub-trie using a memory address of the sub-trie (Figs. 1-3, 6, 8; [0009]; [0010], lines 5-15; [0017]; [0089]; [0090], The sub-tries are separated from the trie by removing root nodes from the sub-tries and placing them and corresponding sub-tries in supernodes, i.e. partitions. Entries, such as a pointer from a parent node that pointed to a sub-trie root node is removed and updated with a pointer to the corresponding supernode/partition/sub-trie).
Lu does not specifically disclose the separating removes entries corresponding to the first, the second, the third, and the fourth sequences; and that the updating is of an entry in the fourth sequence.
(Zhang, Fig. 2, §2.4, ¶1) are partitioned into supernodes like the top-level and lower-level tries of Lu (Lu, [0089]). As set forth in Lu above, partitioning into supernodes requires removing nodes from the trie, and thus corresponding entries, and placing them into supernode partitions. The remaining child node(s) of the now higher level supernode(s) (i.e. which are parent nodes of the supernodes/sub-tries/partitions) must be updated to point to the created partition/supernode to maintain functionality of the structure. Thus, to partition the tries of Zhang, which include the first, the second, the third, and the fourth sequences for the nodes, it would have been obvious that the first, the second, the third, and the fourth sequences for the nodes partitioned into supernodes/sub-tries must be removed from the entries corresponding to the original base trie as they are no longer part of that trie. Further, since the entry in the fourth sequence of a child entry of a parent supernode no longer points to the value in the child node but would need to point to the supernode as disclosed by Lu (Lu, [0010]; [0017]), it would have been obvious to update this parent node fourth sequence entry to point to the supernode/partition/sub-trie created so as to maintain functionality. Thus as obviously combined, the claims render obvious as a whole receiving an instruction to partition the trie in the database; separating a sub-trie from the trie by removing entries corresponding to the sub-trie from the first, the second, the third, and the fourth sequences; and updating an entry in the fourth sequence corresponding to a parent node of the sub-trie using a memory address of the sub-trie as claimed. The motivation for doing so would have been to minimize wasted memory (Lu, [0023; [0078).

As to claim 8, Zhang discloses data storage system, comprising:
a memory storing a set of instructions (§6, ¶3); and
a processor configured to execute the set of instructions to cause the data storage system to (§6, ¶3-4):
 a trie in a database (§6, ¶4, implementation in RockDB), wherein the trie comprises a first sequence of values comprising information that indicates labels of keys in the trie(Fig. 2; §2.3, ¶1-2; §2.4, ¶1; At least the lower nodes of the tree are encoded with LOUDS-Sparse to include a first byte-sequence of Labels), a second sequence of values comprising information that indicates whether the labels in the first sequence have one or more child nodes (Fig. 2; §2.3, ¶2, The second bit-sequence indicates whether there are children or the node terminates and points to a value.), a third sequence of values comprising information that indicates whether the labels in the first sequence are first child nodes under a parent node (Fig. 2; §2.3, ¶3, The third bit-sequence sets a bit to 1 if the node represented by the corresponding label in the first bit sequence is the first child, and 0 if not.), and a fourth sequence of values comprising information that indicates values that corresponds to the labels in the first sequence (Fig. 2; §2.2, ¶5, §2.3, ¶4, The final byte-sequence stores values corresponding to the labels in the first sequence.).
Zhang does not disclose to receive an instruction to partition the trie in the database;

update an entry in the fourth sequence corresponding to a parent node of the sub- trie using a memory address of the sub-trie.
However, Lu discloses receiving an instruction to partition the trie in the database ([0020]; [0089]; A 2-dimensional binary trie (2DBT) comprising a top level and one or more lower levels, similar to the trie of Zhang trie, is partitioned into a 2DHSST by partitioning the top-level and each lover level binary trie into supernodes, i.e. partitions.);
separate a sub-trie from the trie by removing entries corresponding to the sub-trie from the trie (Figs. 1-3, 6, 8; [0009]; [0010], lines 5-15; [0017]; [0089]; [0090], The sub-tries are separated from the trie by removing root nodes from the sub-tries and placing them and corresponding sub-tries in supernodes, i.e. partitions. Entries, such as a pointer from a parent node that pointed to a sub-trie root node is removed and updated with a pointer to the corresponding supernode/partition.) ; and
update an entry corresponding to a parent node of the sub-trie using a memory address of the sub-trie (Figs. 1-3, 6, 8; [0009]; [0010], lines 5-15; [0017]; [0089]; [0090], The sub-tries are separated from the trie by removing root nodes from the sub-tries and placing them and corresponding sub-tries in supernodes, i.e. partitions. Entries, such as a pointer from a parent node that pointed to a sub-trie root node is removed and updated with a pointer to the corresponding supernode/partition/sub-trie).
first, the second, the third, and the fourth sequences; and that the updating is of an entry in the fourth sequence.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zhang with the teachings of Lu by modifying Zhang such that the top-level trie and lower-level tries of Zhang (Zhang, Fig. 2, §2.4, ¶1) are partitioned into supernodes like the top-level and lower-level tries of Lu (Lu, [0089]). As set forth in Lu above, partitioning into supernodes requires removing nodes from the trie, and thus corresponding entries, and placing them into supernode partitions. The remaining child node(s) of the now higher level supernode(s) (i.e. which are parent nodes of the supernodes/sub-tries/partitions) must be updated to point to the created partition/supernode to maintain functionality of the structure. Thus, to partition the tries of Zhang, which include the first, the second, the third, and the fourth sequences for the nodes, it would have been obvious that the first, the second, the third, and the fourth sequences for the nodes partitioned into supernodes/sub-tries must be removed from the entries corresponding to the original base trie as they are no longer part of that trie. Further, since the entry in the fourth sequence of a child entry of a parent supernode no longer points to the value in the child node but would need to point to the supernode as disclosed by Lu (Lu, [0010]; [0017]), it would have been obvious to update this parent node fourth sequence entry to point to the supernode/partition/sub-trie created so as to maintain functionality. Thus as obviously combined, the claims render obvious as a whole receiving an instruction to partition the trie in the database; separating a sub-trie from the trie by removing entries corresponding to the sub-(Lu, [0023; [0078).

As to claim 15, Zhang discloses non-transitory computer readable medium that stores a set of instructions that is executable by one or more processors of an apparatus to cause the apparatus to initiate a method for executing a query in a database (§6, ¶3-4), the method comprising:
 a trie in a database (§6, ¶4, implementation in RockDB), wherein the trie comprises a first sequence of values comprising information that indicates labels of keys in the trie (Fig. 2; §2.3, ¶1-2; §2.4, ¶1; At least the lower nodes of the tree are encoded with LOUDS-Sparse to include a first byte-sequence of Labels), a second sequence of values comprising information that indicates whether the labels in the first sequence have one or more child nodes (Fig. 2; §2.3, ¶2, The second bit-sequence indicates whether there are children or the node terminates and points to a value.), a third sequence of values comprising information that indicates whether the labels in the first sequence are first child nodes under a parent node (Fig. 2; §2.3, ¶3, The third bit-sequence sets a bit to 1 if the node represented by the corresponding label in the first bit sequence is the first child, and 0 if not.), and a fourth sequence of values comprising information that indicates values that (Fig. 2; §2.2, ¶5, §2.3, ¶4, The final byte-sequence stores values corresponding to the labels in the first sequence.).
Zhang does not disclose receiving an instruction to partition the trie in the database;
separating a sub-trie from the trie by removing entries corresponding to the sub-trie from the first, the second, the third, and the fourth sequences; and
updating an entry in the fourth sequence corresponding to a parent node of the sub-trie using a memory address of the sub-trie.
However, Lu discloses receiving an instruction to partition the trie in the database ([0020]; [0089]; A 2-dimensional binary trie (2DBT) comprising a top level and one or more lower levels, similar to the trie of Zhang trie, is partitioned into a 2DHSST by partitioning the top-level and each lover level binary trie into supernodes, i.e. partitions.);
separating a sub-trie from the trie by removing entries corresponding to the sub-trie from the trie (Figs. 1-3, 6, 8; [0009]; [0010], lines 5-15; [0017]; [0089]; [0090], The sub-tries are separated from the trie by removing root nodes from the sub-tries and placing them and corresponding sub-tries in supernodes, i.e. partitions. Entries, such as a pointer from a parent node that pointed to a sub-trie root node is removed and updated with a pointer to the corresponding supernode/partition.) ; and
updating an entry corresponding to a parent node of the sub-trie using a memory address of the sub-trie (Figs. 1-3, 6, 8; [0009]; [0010], lines 5-15; [0017]; [0089]; [0090], The sub-tries are separated from the trie by removing root nodes from the sub-tries and placing them and corresponding sub-tries in supernodes, i.e. partitions. Entries, such as a pointer from a parent node that pointed to a sub-trie root node is removed and updated with a pointer to the corresponding supernode/partition/sub-trie).
Lu does not specifically disclose the separating removes entries corresponding to the first, the second, the third, and the fourth sequences; and that the updating is of an entry in the fourth sequence.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Zhang with the teachings of Lu by modifying Zhang such that the top-level trie and lower-level tries of Zhang (Zhang, Fig. 2, §2.4, ¶1) are partitioned into supernodes like the top-level and lower-level tries of Lu (Lu, [0089]). As set forth in Lu above, partitioning into supernodes requires removing nodes from the trie, and thus corresponding entries, and placing them into supernode partitions. The remaining child node(s) of the now higher level supernode(s) (i.e. which are parent nodes of the supernodes/sub-tries/partitions) must be updated to point to the created partition/supernode to maintain functionality of the structure. Thus, to partition the tries of Zhang, which include the first, the second, the third, and the fourth sequences for the nodes, it would have been obvious that the first, the second, the third, and the fourth sequences for the nodes partitioned into supernodes/sub-tries must be removed from the entries corresponding to the original base trie as they are no longer part of that trie. Further, since the entry in the fourth sequence of a child entry of a parent supernode no longer points to the value in the child node but would need to point to the supernode as disclosed by Lu (Lu, [0010]; [0017]), it would have been obvious to update this parent node fourth sequence entry to point to the supernode/partition/sub-trie created so as to maintain functionality. Thus as obviously (Lu, [0023; [0078).

As to claims 2, 9, and 16, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Zhang, as previously modified with Lu, discloses storing the sub-trie into a storage memory (Lu, [0017]; [0091], Supernodes, i.e. sub-tries, are stored and accessed from memory.); and
obtaining the memory address of the sub-trie according to the storing of the sub-trie (Lu, [0017]; [0091], Supernodes, i.e. sub-tries, are stored and accessed from memory.).  
The reasons and motivations for combining the teachings of Zhang and Lu are the same as previously set forth with respect to claims 1, 8, and 15 above.

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Zhang, as previously modified with Lu, discloses updating an entry in the second sequence that corresponds to the parent node of the sub-trie (Lu, [0074]; [0075], As part of partitioning while traversing, some nodes in one supernode/subtrie that is the parent node of a created supernode/sub-trie, are deleted to be added to the newly created sub-trie. As previously modified, the tries of Zhang (which include the second sequence) are partitioned, and thus deleting nodes from the parent sub-trie as in the partitioning process of Lu will obviously update the entry in the second sequence as claimed when deleting it with the node.).
The reasons and motivations for combining the teachings of Zhang and Lu are the same as previously set forth with respect to claims 1, 8, and 15 above.

As to claims 4, 11, and 18, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Zhang, as previously modified with Lu, discloses wherein separating the sub-trie from the trie by removing entries corresponding to the sub-trie from the first, second, third, and fourth sequences further comprises:
locating entries in the trie that correspond to the parent node of the sub-trie (Lu, Figs. 1-3, 6, 8; [0010], lines 5-15; [0017]; [0089], The sub-tries are separated from the trie by removing root nodes from the sub-tries, and corresponding entries, and placing them and corresponding sub-tries in supernodes, i.e. partitions. Entries, such as a pointer from a parent node that pointed to a sub-trie root node are located, removed, and updated with a pointer to the corresponding supernode/partition/sub-trie. See also Lu, [0074]-[0075] for locating parent nodes and sub-trie nodes for identification and updating to construct supernodes.);
locating entries that correspond to the sub-trie according to the entries that correspond to the parent node (Lu, Figs. 1-3, 6, 8; [0010], lines 5-15; [0017]; [0089], The sub-tries are separated from the trie by removing root nodes from the sub-tries, and corresponding entries, and placing them and corresponding sub-tries in supernodes, i.e. partitions. Entries, such as a pointer from a parent node that pointed to a sub-trie root node are located, removed, and updated with a pointer to the corresponding supernode/partition/sub-trie. See also Lu, [0074]-[0075] for locating parent nodes and sub-trie nodes for identification and updating to construct supernodes.); and
removing the entries corresponding to the sub-trie (Lu, Figs. 1-3, 6, 8; [0010], lines 5-15; [0017]; [0089], The sub-tries are separated from the trie by removing root nodes from the sub-tries, and corresponding entries, and placing them and corresponding sub-tries in supernodes, i.e. partitions. Entries, such as a pointer from a parent node that pointed to a sub-trie root node are located, removed, and updated with a pointer to the corresponding supernode/partition/sub-trie. See also Lu, [0074]-[0075] for locating parent nodes and sub-trie nodes for identification and updating to construct supernodes.).
The reasons and motivations for combining the teachings of Zhang and Lu are the same as previously set forth with respect to claims 1, 8, and 15 above. 

As to claims 5, 12, and 19, the claims are rejected for the same reasons as claims 4, 11, and 18 above. In addition, Zhang, as previously modified with Lu, discloses wherein locating entries that correspond to the sub-trie according to the entries corresponding to the parent node further comprises:
determining entries corresponding to one or more child nodes of the parent node according to the parent node's entry in the second sequence and the parent node's entry in the third sequence (Zhang, §2.2, ¶6; §2.3; ¶5, To navigate between nodes and obtain data, at least the second sequence, i.e. S-HasChild, and third sequence, i.e. S-LOUDS, can be used. Lu, [0074]; [0075]; [0089], Partitioning requires navigating through the trie to visit, identify nodes, and make updates accordingly to form supernodes. Thus as previously combined, to partition the trie of Zhang would utilize at least the node data of Zhang for navigation as in Zhang to then partition identified nodes as in Lu.).

As to claims 6 and 13, the claims are rejected for the same reasons as claims 1 and 8 above. In addition, Zhang, as previously modified with Lu, discloses each entry in the second sequence comprises a bit value (Zhang, Fig. 2; §2.3, ¶2, i.e. “The second bit-sequence”); and
each entry in the third sequence comprises a bit value (Zhang, Fig. 2; §2.3, ¶3, i.e. “The third bit-sequence”).
Additionally, while the prior art discloses “each entry in the second sequence comprises a bit value; and each entry in the third sequence comprises a bit value”, the claims do not recite necessarily using the bit values to perform any function. As such, the cited features of claims 6 and 13 are directed to non-functional descriptive material and do not carry patentable weight. See MPEP §2111.05. 

As to claims 7 and 14, the claims are rejected for the same reasons as claims 1 and 8 above. In addition, Zhang, as previously modified with Lu, discloses the trie is a part of a filter or an index for the database (Zhang, Abstract; §3.1, ¶1, Filter and index).
Additionally, while the prior art discloses “the trie is a part of a filter or an index for the database” this feature does not limit the method steps performed by claims 1 and 8 as the trie is not recited as being used to perform any filtering or indexing steps, nor does it limit the 

As to claim 20, the claim is rejected for the same reasons as claim 15 above. In addition, Zhang, as previously modified with Lu, discloses wherein:
each entry in the second sequence comprises a bit value (Zhang, Fig. 2; §2.3, ¶2, i.e. “The second bit-sequence”);
each entry in the third sequence comprises a bit value (Zhang, Fig. 2; §2.3, ¶3, i.e. “The third bit-sequence”); and
the trie is a part of a filter or an index for the database (Zhang, Abstract; §3.1, ¶1, Filter and index).
Additionally, while the prior art discloses “each entry in the second sequence comprises a bit value; each entry in the third sequence comprises a bit value; and the trie is a part of a filter or an index for the database” these features do not carry patentable weight. First, the claims do not recite necessarily using the bit values to perform any function. As such, the features “each entry in the second sequence comprises a bit value; each entry in the third sequence comprises a bit value” are directed to functional descriptive material and do not carry patentable weight. See MPEP §2111.05. Second, the trie is not recited as being used to perform any filtering or indexing steps, nor is the index or filter part of the medium of claim 15, and as such the feature “the trie is a part of a filter or an index for the database” does not carry patentable weight. See MPEP §2111.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (US 2019/0280976 A1) discloses partitioning tries in memory based on nodes being added to the tries.
Eatherton et al. (“Tree bitmap: hardware/software IP lookups with incremental updates”. April 2004. SIGCOMM Comput. Commun. Rev. 34, 2 (April 2004), 97–122. DOI:https://doi.org/10.1145/997150.997160.) discloses succinct trie encoding with bitmaps for use in filters.
Bazlamacci et al. (US 2012/0257506 A1) discloses partitioning tries into disjoint subtries ([0096]) and storing subtrie root pointers as memory addresses ([0103]).
Lei (US 2017/0255670 A1) discloses compressing tries and encoding tries in a succinct bit array string.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James E Richardson/           Primary Examiner, Art Unit 2167